JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed June 8, 2006, be affirmed. The district court did not abuse its discretion in denying appellant’s motion for an extension of time to file a notice of appeal. Cf. Johnson v. Lehman, 679 F.2d 918 (D.C.Cir.1982) (abuse of discretion regarding grant of Rule 4(a)(5) motion); see Tooling Research, Inc. v. Tri-Onics, Inc., 1 F.3d 1231 (1st Cir.1993) (abuse of discretion regarding denial of Rule 4(a)(6) motion).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.